DUNAGAN, Chief Justice
(concurring).
I concur with Justice Sellers in that this case should he dismissed for the lack of jurisdiction of this court because the deposit of cash in lieu of appeal bond, the Transcript and Statement of Facts were not timely filed to perfect the appeal.
Rule 306c is not applicable to this case because the notice of appeal from the judgment was incorporated therein and the appeal bond was filed after both the judgment and order overruling the motion for new trial were entered. The notice of appeal from the judgment cannot be considered as a prematurely filed notice of appeal from the order overruling the motion for new trial because it is not directed to said order. The notice of appeal contained in the judgment in the instant case cannot serve a dual purpose of such notice from both the judgment and order overruling the motion for new trial.